Name: Commission Regulation (EEC) No 2008/92 of 20 July 1992 amending Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  economic policy
 Date Published: nan

 21 . 7. 92 Official Journal of the European Communities No L 203/9 COMMISSION REGULATION (EEC) No 2008/92 of 20 July 1992 amending Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 3 (4) thereof, Whereas Article 13 of Commission Regulation (EEC) No 1558/91 (3) states that processors may make a provisi ­ onal aid application ; whereas early payment is condi ­ tional on certain requirements ; whereas experience has shown that one of these is in practice interpreted diffe ­ rently from one national administration to another ; whereas that provision should therefore be made more precise ; Whereas it would be advisable to strengthen the penalty provisions applicable to processors who fail to comply with the rules laid down by Regulation (EEC) No 1558/91 , particularly where false declarations are made ; Whereas the provisions of this Regulation will apply with effect from the 1992/93 marketing year onwards ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1558/91 is hereby amended as follows : 1 . in Article 13 ( 1 ) point (d) is replaced by the following : '(d) a declaration in which the processor specifies the quantity of tomatoes for which producers have already been paid a price equal to or more than the minimum price and gives the references of the contracts concluded to which his declaration relates 2. in the first paragraph of Article 17 the first and second indents shall be replaced by : '  10 % if the excess is more than 1 % but not more than 5 % of the financial compensation due  40 % if the excess is more than 5 % but not more than 30 %.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1992/93 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 166, 20. 6. 1992, p. 5. 0 OJ No L 144, 8 . 6. 1991 , p. 31 .